Name: 2014/505/EU: Council Decision of 23 July 2014 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Kingdom of Norway on reciprocal access to fishing in the Skagerrak for vessels flying the flag of Denmark, Norway and Sweden
 Type: Decision
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe;  natural environment;  European construction;  international affairs
 Date Published: 2014-07-30

 30.7.2014 EN Official Journal of the European Union L 224/1 COUNCIL DECISION of 23 July 2014 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Kingdom of Norway on reciprocal access to fishing in the Skagerrak for vessels flying the flag of Denmark, Norway and Sweden (2014/505/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on reciprocal access to fishing in the Skagerrak and the Kattegat (1966 Agreement) between Denmark, Norway and Sweden was signed on 19 December 1966 and entered into force on 7 August 1967. (2) The 1966 Agreement allowed for reciprocal access between Denmark, Norway and Sweden to fish in the area up to four nautical miles from their respective baselines in the Skagerrak and Kattegat. It also established that, for the purposes of such fishing, the area in question was deemed to constitute the high seas and that therefore flag State jurisdiction applied in matters such as control. (3) With the accession of Denmark and Sweden to the Union in 1973 and 1995 respectively, the Union became responsible for the management of the 1966 Agreement on behalf of those two Member States. (4) On 29 July 2009, the Ministry of Foreign Affairs of Norway notified Denmark, the depositary of the 1966 Agreement, that they wished to terminate the 1966 Agreement with a formal denunciation in accordance with that Agreement and consequently, the 1966 Agreement expired on 7 August 2012. (5) The Council authorised the Commission to negotiate, on behalf of the Union, a new agreement with the Kingdom of Norway on reciprocal access to fishing in the Skagerrak and Kattegat. (6) As a result of those negotiations, the Agreement between the European Union and the Kingdom of Norway on reciprocal access to fishing in the Skagerrakfor vessels flying the flag of Denmark, Norway and Sweden (Agreement) was initialled on 24 October 2013. (7) The Agreement should be signed. (8) In order to guarantee the continuation of access by Union vessels for fishing activities, the Agreement should be applied on a provisional basis up to two years from the date of its signature, pending its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and the Kingdom of Norway on reciprocal access to fishing in the Skagerrak for vessels flying the flag of Denmark, Norway and Sweden is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 The Agreement shall be applied on a provisional basis up to two years from the date of its signature (1), pending its entry into force. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 July 2014. For the Council The President S. GOZI (1) The date of signature of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.